Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 ALLOWANCE
                                      EXAMINER'S AMENDMENT 
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
      - Replace claim 2 in its entirety with the following:
             -- 2. (Currently Amended) The system of claim 1 wherein the airflow assembly further comprises: an air pump; at least one air filter; and at least one 

      - Replace claim 4 in its entirety with the following:
            -- 4. (Currently Amended) The system of claim 3 wherein said liquid flow assembly further comprises: a main conduit; wherein the 
     - Replace claim 5 in its entirety with the following:
            -- 5. (Currently Amended) The system of claim 4 wherein 
   
      - Replace claim 8 in its entirety with the following:
             -- 8. (Currently Amended) The system of claim 7 wherein said drainage and waste assembly further comprises: a drain pan configured under a meeting point of the first sloped table bed and the second sloped table bed, said first sloped table bed and said second sloped table bed being sloped toward said meeting point, the drain pan being configured below the top frame and above the bottom frame. -- 

   - Replace claim 10 in its entirety with the following:
          -- 10. (Currently Amended) A product cooling system comprising: a chilling assembly further comprising: 
            a liquid flow assembly further comprising: a main conduit, at least one delivery conduit attached to said main conduit, and at least one nozzle attached to said at least one delivery conduit wherein liquid is distributed onto a product from said at least one nozzle; 
            a plurality of impingement baffles comprising a closed upper portion which is narrower than a bottom opened portion the plurality of impingement baffles arranged in a horizontal plane with respect to one another with a space between each of the plurality of impingement baffles, with the plurality of impingement baffles being above and substantially perpendicular to a conveyor belt; and 
            a baffle hanger attached to a top of each of the plurality of impingement baffles wherein the baffle hanger is configured to hang from the at least one delivery conduit; and an airflow assembly further comprising: 
          an air pump and at least one input conduit wherein said air pump drives an airflow through said at least one input conduit; 
         a conveyor assembly that conveys said product through said chilling assembly, the conveyor assembly further comprising: 
         a bottom frame connected to a top frame with at least one structural riser, and a caster attached to the at least one structural riser; wherein the top frame comprises a first sloped table bed and a second sloped table bed; and a drain pan configured below said conveyor assembly for collecting drainage and waste. -- 
      
      - Replace claim 12 in its entirety with the following:
              -- 12. (Previously Presented) The product cooling system of claim 11 wherein said plurality of impingement baffles are configured to expel heated air out the exterior end of the plurality impingement baffles. -- 
    
      - Replace claim 15 in its entirety with the following:
              -- 15. (Currently Amended) The product cooling method of claim 14 wherein driving the airflow onto said product on said conveyor assembly further comprises: directing said airflow onto said product with one of the plurality of impingement baffles configured to fit through a baffle cutout in the side panel configured so that an exterior end of the plurality impingement baffles fits through the baffle cutout, and a hood configured to enclose a space above the conveyor assembly and an input connection to the airflow assembly on a side of the hood. -- 

  - Replace claim 19 in its entirety with the following:
         -- 19. (Currently Amended) The product cooling method of claim 14 further comprising: collecting waste in a drain pan configured under a meeting point of the first sloped table bed and the second sloped table bed, said first sloped table bed, and said second sloped table bed being sloped toward said meeting point. --  

2.    Claims 1-20 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a plurality of impingement baffles comprising a closed upper portion which is narrower than a bottom opened portion the plurality of impingement baffles arranged in a horizontal plane with respect to one another with a space between each of the plurality of impingement baffles, with the plurality of impingement baffles being above and substantially perpendicular to a conveyor belt; a hood configured to enclose a space above the conveyor assembly and an input connection to the airflow assembly on the hood.
4.     Closest prior art: Masuda et al. (US 4,199,958) discloses a system (refer to Figs. 1-2 and 9-10) comprising: a chilling assembly (a chilling apparatus; Figs. 1 and 9) further comprising: a liquid flow assembly (a water supplying device 2 and water source from water tank; refer to col.3, lines 25-29); an airflow assembly (air chilling units 1); a plurality of impingement baffles (baffle plates 9, guide plates 38, fixed baffle plates 91, folding baffle plates 92 and 93; refer to Figs. 4-6) comprising a closed upper portion (the folding top portion) which is narrower than a bottom opened portion (the two spread lower portion of folding portion), (as can be seen in Fig. 4); and a baffle hanger (retainers 92d and 92e)attached to each of the plurality of impingement baffles (92) and a conveyor assembly (an assembly of conveyor 8 that comprises a rail 81 and shackle 82) that conveys product (broiler carcasses A) through said chilling assembly, wherein said product (A) is cooled (refer to col.1, lines 14-16) the conveyor assembly (assembly of 8) comprising: a bottom frame (floor frame 33) connected to a top frame (ceiling support frame 35) with at least one structural riser (frame 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                             
                                                 Conclusion 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763